Citation Nr: 1508381	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1989 to June 1993.  He received the Combat Action Ribbon, among other decorations, for this service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Regional Office (RO) in Seattle, Washington.  Jurisdiction is with the RO in Oakland, California.

During his substantive appeal, the Veteran requested a Board hearing at his local RO.  However, in September 2011, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed with a decision on this appeal without a hearing.  See 38 C.F.R. § 20.704(e) (2014).

The Board previously considered this appeal in September 2014, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

The Veteran's current cervical spine disorder is not etiologically related to an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Cervical Spine Disorder

The Veteran contends that his current cervical spine disorder is the result of an injury he sustained while in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he injured his cervical spine when he was riding in the back of a Humvee that veered into a "fighting hole" and caused him to hit his chin on the grenade launcher he was holding-knocking him out and splitting his chin open.  A May 1992 service treatment records confirmed that the Veteran did receive stitches for his chin as a result of the Humvee incident, but these records did not mention anything about his neck or having incurred whiplash.  The Veteran has stated that after he was knocked out inside the Humvee, fellow servicemen braced his neck so that he did not injure it further.  An October 2014 buddy statement recalled that a pair of boots was used to stabilize the Veteran's neck during this incident.  This fellow serviceman's statement also reported that after the Veteran was injured in the Humvee incident he was treated at a military hospital for whiplash and other minor injuries, but did not mention the Veteran's chin injury or the need for stitches.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran injured his neck during this incident.

Following the May 1992 incident, however, there were no additional complaints or findings concerning the neck through the time of the Veteran's separation from service.  The separation examination conducted in May 1993 showed normal findings, and no disability of the cervical spine was diagnosed at that time.  Additionally, the Veteran affirmatively denied "Recurrent Back Pain", "Head Injury", or any other related injuries in a Report of Medical History completed by him in May 1993.  Moreover, no subsequent complaints or treatment have been shown in the post-service record within one year of discharge from service.  Additionally, a January 1995 VA general examination noted no problems with the neck and examination of the musculoskeletal system only noted abnormalities of the right index finger.  Significantly, the January 1995 VA examiner appeared to conduct a complete examination and further noted that while the Veteran reported "recurrent back sprains" physical examination of the back was normal.   Therefore, the Veteran is not entitled to service connection on a presumptive basis.

Private treatment records from February 2007 show that the Veteran received a magnetic resonance imaging (MRI) examination for left arm weakness and numbness.  Findings revealed spondylitic degenerative changes caused moderate left neural foraminal narrowing at the C3-C4 level and the C5-C6 levels.  There was no significant spinal canal stenosis identified at this time.

The Veteran received a VA examination in September 2007.  During the examination, the Veteran endorsed having neck pain since early 2007.  The examiner noted that the Veteran underwent a posterior cervical discectomy at the C5-C6 level in August 2007, and all the symptoms of radiating left arm pain had been resolved since then.  The Veteran endorsed some soreness around the surgical site and behind the neck, but that the radiating pain was gone.  His neck motions were reported as generally "pain free," but somewhat stiff.  Range of motion testing revealed objective evidence of pain on motion and active motion extension to 50 degrees, extension to 50 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 45 degrees.  Motions of the neck were "essentially pain free except when pushed to the end range of either motion."  According to the examiner, there was no obvious fatigability or lack of endurance or slowness in motion or any significant pain on motion during the test.  There was also no loss of range of motion during the examination for DeLuca factors.  

The examiner noted that the Veteran had some follow-up medical visits after the initial chin injury during service, and further stated, "Although the Veteran was evaluated in medical clinics for other reasons numerous times following this, there was never any mention of neck problems either after the injury or subsequently."  The examiner also pointed out that "no x-rays of the cervical spine were ever done during his active duty status as there was no indication of it."  Furthermore, the examiner found that even during a subsequent C&P evaluation note in 1995, there was no mention of any neck problems associated with his chin injury.  The examiner opined that the "symptoms regarding the current condition seems to have started approximately a couple of years ago.  Obviously, the Veteran has evidence of significant degenerative changes in the cervical spine but the MRI and x-ray findings do not indicate any old trauma or any changes indicative of old trauma."  The examiner concluded that "it would be mere speculation on my part to connect his current neck condition to a one-time injury to the chin of May 1992.  Thus, I cannot resolve this issue without resorting to mere speculation."  

On VA examination in June 2009, the Veteran endorsed neck pain since approximately 2005.  However, since his cervical spine surgery in August 2007, the Veteran denied any recent neck pain.  He stated that he did notice some limitation of motion with lateral rotation, but he did not feel that his condition had worsened since the surgery.  Range of motion testing revealed extension to 60 degrees, flexion to 60 degrees, bilateral lateral rotation to 45 degrees, and bilateral lateral tilt to 20 degrees.  The Veteran did not notice any increased fatigability, lack of endurance, or slowness of motion with his repeated use testing.  The examiner found that the Veteran did have evidence of cervical spine disease, as verified by his limited range of bilateral lateral motion and symptoms of mild paresthesias distal to his left elbow and a noted sensory deficit in the left thumb region.  The examiner noted that the Veteran did suffer an injury while in service in May 1992 but did not seem to have any symptoms of cervical spine pain or disease at the time, despite periodic and repeated evaluations.  The examiner opined that after his review of the record, the Veteran's neck pain symptoms seem to have only started within the last four years, "and there does not appear to be any evidence of old trauma on his MRI or x-rays suggestive of previous injury to the cervical spine area."  The examiner concluded that "it would be mere speculation to conclude that his current neck condition requiring surgery was related to his injury of [May] 1992."

On VA examination in November 2014, the Veteran endorsed intermittent left arm numbness and tingling.  He told the examiner that he was seen in 2007 for neck pain and left arm numbness, and that an MRI showed an old whiplash injury.  Initial range of motion testing revealed forward flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees.  There was no change in these results upon repetitive use testing, and the examiner found that the Veteran did not have any functional loss or impairment of the cervical spine.  There were no issues with pain, muscle spasms, or guarding of the cervical spine, and none of which resulted in an abnormal gait or abnormal spinal contour.  Muscle strength testing revealed 5/5 (normal) for all categories.  His reflexes were all examined as normal.  The Veteran's sensory examination revealed normal testing results in all categories except for decreased sensation to light touch in his left shoulder area.  Radiculopathy testing showed only mild numbness in the left upper extremity.  There was no ankylosis of the spine, Intervertebral Disc Syndrome, or other neurologic abnormalities found during this examination.  The Veteran was not found to use any assistive devices as a normal mode of locomotion.  There was scarring noted as a result of his neck condition, but it was not found to be greater than 39 square centimeters.  There were no other pertinent physical findings, complication, conditions, signs or symptoms found during the examination.  The examiner opined that the Veteran's current injury is less likely than not related to service.  The examiner acknowledged that the buddy statement provided by the Veteran did indicate a whip lash injury but referenced the Veteran's service treatment records, the lack of neck complaints during service, and the 15 year gap in time between the in-service injury and cervical spine evaluation in 2007 as her reasoning for why it was less likely than not the neck condition was incurred in service.  The examiner further noted it would be "mere speculation to correlate the symptoms occurring in 2007 to the original injury in 1992." 

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current injury and his in-service injury because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Even though the examiners' opinions all use the phrase "mere speculation," the Board finds that the context of this language, though inartful, does not indicate that they were unable to make appropriate conclusions with accompanying rationale as evidenced in the preceding paragraphs.  Rather, reading the opinions as a whole reflects the examiners concluded that the injury was not related to service and supported that conclusion by pointing to the service treatment records, negative radiological studies that did not indicate any kind of "old trauma" along with the gap in symptoms.  It appears the examiners used the phrase "mere speculation" to indicate that in light of the outlined negative evidence it would be "mere speculation" to provide a positive opinion.  See also Burgess v. Shinseki, 2014 WL 279789, *2 (Vet. App. 2014) (finding that the Board did not err in relying an examination as although the examination included the phrase "resorting to speculation" the opinion had not violated Jones because the examiner did not offer a speculative opinion but concluded the condition was less likely than not related to service and merely noted that any positive nexus opinion would be speculative.); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").

The Veteran is competent in his assertions that he has a cervical spine disorder and to state what injuries he experienced in-service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).  Determining the etiology of arthritis of the left hip is a complicated medical question involving interpretation of radiological studies and knowledge of the different symptoms and clinical presentation of neck disorders. The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his disease is not competent evidence in this particular case. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

To the extent to which he argues entitlement is warranted based on a theory of continuity of symptomatology, this argument also fails.  While the Veteran is competent to report symptoms such as pain, any argument of pain continuous since service is not credible.  Specifically, as noted above, medical evidence contradicts such an assertion as the Veteran denied any neck pain at his separation from service and the musculoskeletal system and spine were found to be normal, the January 1995 VA examination noted no abnormalities of the neck or complaints of neck pain, and the Veteran in statements to the VA examiners indicated the pain began around 2007.  The treatment records also support the onset of pain around 2007 and those records did not reflect a complaint of longstanding neck pain since service.  Accordingly, service connection based on continuity of symptomatology is not warranted.  

Based on the foregoing, the Board finds that the Veteran's cervical spine disorder is not related to or a result of service.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the Veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in September 2007, June 2009, and November 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in September 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


